         Case 1:20-cv-04260-JGK Document 102 Filed 11/04/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 STATE OF NEW YORK and
 THE BOARD OF EDUCATION FOR THE
 CITY SCHOOL DISTRICT OF THE CITY
 OF NEW YORK,

                         Plaintiffs,

                 v.                                 No. 1:20-cv-04260-JGK

 UNITED STATES DEPARTMENT OF
 EDUCATION and ELISABETH DEVOS,
 in her official capacity as the Secretary of
 Education,

                         Defendants.


         STIPULATION OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Under Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiffs the State of

New York and the Board of Education for the City School District of the City of New York

(“Plaintiffs”) and Defendants United States Department of Education and Elisabeth DeVos, in

her official capacity as the Secretary of Education (“Defendants”) (collectively, the “Parties”),

stipulate to the dismissal of the above-captioned action without prejudice. The Parties further

stipulate that, in the event that either Plaintiff seeks to resume litigation challenging the U.S.

Department of Education’s Final Rule, Nondiscrimination on the Basis of Sex in Education

Programs or Activities Receiving Federal Financial Assistance, 85 Fed. Reg. 30,026 (May 19,

2020) (the “Final Rule”) in the future, that Plaintiff agrees to seek to reopen this action or, should

such option be unavailable, to file such challenge in the Southern District of New York and

follow the related case requirement under Local Civil Rule 1.6. The Parties agree that nothing in

this stipulation will prevent Plaintiffs or their respective educational institutions from asserting
         Case 1:20-cv-04260-JGK Document 102 Filed 11/04/20 Page 2 of 5




the invalidity of the Final Rule, or any provision thereof, in a case in which either of the

Plaintiffs or any of their educational institutions are named as defendants.



                                  [signatures on following pages]




                                                  2
        Case 1:20-cv-04260-JGK Document 102 Filed 11/04/20 Page 3 of 5




                                    Respectfully submitted,

LETITIA JAMES
Attorney General of the State of New York

By:
Joseph Wardenski, Senior Trial Counsel
Matthew Colangelo
  Chief Counsel for Federal Initiatives
Morenike Fajana, Special Counsel
Lindsay McKenzie, Assistant Attorney
General
Office of the New York State Attorney
General
28 Liberty Street
New York, NY 10005
Phone: (212) 416-8441
Fax: (212) 416-6007
Joseph.Wardenski@ag.ny.gov

Attorneys for Plaintiff the State of New York

DATED:




                                                3
         Case 1:20-cv-04260-JGK Document 102 Filed 11/04/20 Page 4 of 5




JAMES E. JOHNSON
Corporation Counsel of the City of New York

By:
Sabita Krishnan
Joseph Pepe
Tonya Jenerette
Assistant Corporation Counsel
100 Church Street
New York, New York 10007
(212) 356-2273
skrishna@law.nyc.gov

Attorneys for Plaintiff the Board of Education
of the City School District of the City of New
York

DATED: _____________________________




                                                 4
Case 1:20-cv-04260-JGK Document 102 Filed 11/04/20 Page 5 of 5
